DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeHon (US 6,052,773) in view of Trimberger (US 6,023,564).

	Referring to claims 1, 8 and 15, DeHon discloses a processor (fig. 2D, processor) comprising: 
execution units including a first programmable execution unit (fig. 2D, programmable function unit PFU logic 514) and an integer execution or a floating point execution unit (fig. 2D, FPU 534);
a dispatch unit (fig. 2D, processor control 544) coupled to the plurality of execution units dispatching specialized instructions (fig. 2B, PC 552 to reconfigurable decoder 100a).

program the first programmable execution unit with the bitfile portion of the first program (fig. 1, configure words 101); 
program the dispatch unit to map a first set of specialized instructions (fig. 2, page table match logic 201) to the first programmable execution unit; and 
during execution of the first program, dispatch any specialized instruction of the first set to the first programmable execution unit for execution (fig. 2, codes 115 and select 105).
DeHon and Trimberger are analogous art because they are from the same field of endeavor in configurable processor.
At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of DeHon and Trimberger before him or her to modify the dynamically programmable gate array DPGA of DeHon to include the dynamic execution unit of Trimberger, thereafter the dynamically programmable gate array processor DPGA includes dynamic execution feature. The suggestion and/or motivation for doing so would be obtaining advantage of improved application execution performance (2:18-24) as suggested by DeHon. Therefore, it would have been obvious to combine Trimberger with DeHon to obtain the invention as specified in the instant application claims.


	As to claims 3, 10 and 17, Trimberger discloses the processor as in claim 2, wherein when the first programmable execution unit is programmed to execute specialized instructions of the first set, the first programmable execution unit is unable to execute specialized instructions of the second set (fig. 2, config word 1 101 selected via 105), and wherein when the first programmable execution unit is programmed to execute specialized instructions 

	As to claims 4, 11 and 18, Trimberger discloses the processor as in claim 1, wherein the processor is to: detect a context switch to a second program (fig. 4, branch 423/424); and program the dispatch unit with alternate mappings for the first set of specialized instructions responsive to detecting the context switch to the second program (fig. 2, program PLD 100).

	As to claims 5, 12 and 19, Trimberger discloses the processor as in claim 4, wherein the alternate mappings map a first specialized instruction of the first set to a second programmable execution unit (fig. 2, page table and matching logic 201).

	As to claims 6, 13 and 20, Trimberger discloses the processor as in claim 4, wherein the processor is to deactivate the first programmable execution unit responsive to detecting the context switch to the second program (fig. 2, select 105 selects different config word 101, deactivate config word 0/activate config word 1).

	As to claims 7 and 14, Trimberger discloses the processor as in claim 1, wherein responsive to determining an expected .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/05/2021, have been fully considered, but they are moot in view of new grounds of rejection, as set forth in the art rejections above.


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action.  In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-3702.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182